Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 3/21/22 was filed after the mailing date of the Notice of Allowance on 1/14/22.  Accordingly, the information disclosure statement is being considered by the examiner. Examiner notes that the Written Opinion therein indicates US 2018/129165 as a similar reference; however, the Opinion’s indication that Figs. 2-3 therein show “an incidence angle of the first signal light is equal to an incidence angle of the second reference light” is not understood since the first signal light (Fig. 2: first reference beam) travels from third mirror 136 to holographic recording medium 150 and then the second signal light (Fig. 3: second reference beam) travels from the mirror 134 to holographic recording medium 150 at different incidence angles that are not equal. At least for these reasons, the prior art remains distinguishable from the claims of the application.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER D. CARRUTH whose telephone number is (571)272-9791.  The examiner can normally be reached on Mon-Thur 7:00 AM - 3:00 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNIFER D. CARRUTH/Primary Examiner, Art Unit 2872